Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 1, 3, 5-10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Pub # 2017/0236581).
broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Yang et al. teach a memory cell, comprising: 
a transistor positioned in a backend of a die (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059, 108 is transistor), the transistor comprising: 
a source structure and a drain structure  (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059, transistor 108 has source, drain); 
a gate structure between the source structure and the drain structure (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059, transistor 108 has gate structure); 
a source contact coupled to and above the source structure and (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059); and Resistive Random Access Memory (RRAM) device coupled to the drain contact (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059, 618 is RRAM).
Even though Yang et al. teach a drain contact coupled to the drain structure of transistor 108 (see Fig. 6) but silent exclusively about a drain contact coupled to and below the drain structure. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Yang et al. where bitline-BL which is coupled to drain of transistor and select line-SL which is coupled to source of the transistor are in a opposite direction (see Fig. 1-3) i.e. if source contact is considered top, then drain contact would be bottom of the transistor structure in order to consume small cell area with low switching voltage and fast switching times (see paragraph 0001).

Regarding claim 3, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teach wherein the source structure and the drain structure include one or more of: silicon, germanium, or carbon (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059).  


Regarding claim 5, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teach wherein the gate structure comprises a gate dielectric layer and a gate electrode layer (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0045).  

Regarding claim 6, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Yang et al. further teach wherein the gate dielectric layer includes high-k dielectric material, and wherein the high-k dielectric material includes one or more of: hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium, strontium, yttrium, lead, scandium, niobium, or zinc (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0056-0050).  

Regarding claim 7, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Yang et al. further teach wherein the gate electrode layer comprises an N-type work- function metal (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0049).  

Regarding claim 8, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Yang et al. further teach wherein the N-type work-function metal includes one or more of: hafnium, zirconium, titanium, tantalum, aluminum, or carbon (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0051).  

Regarding claim 9, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teach wherein the source contact and the drain contact include one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, Ir, Ru, Mo, In, O, Al, Zn, Cu, or Au (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0052).  

Regarding claim 10, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Yang et al. further teach wherein the source contact is coupled to a source line, wherein the RRAM is coupled to a bit-line, and wherein the gate electrode is coupled to a word-line (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0048).  

Regarding independent claim 21, Yang et al. teach a method of forming a 1T-IR memory cell, the method comprising: forming a transistor above a substrate (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0045), wherein forming the transistor comprises: forming a source structure and a drain structure (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0049); forming a gate structure between the source structure and the drain structure; forming a source contact; coupling the source contact to and above the source structure; forming a drain contact; forming a Resistive Random Access Memory (RRAM) device; and coupling the RRAM device to the drain contact below the substrate (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059).  

Even though Yang et al. teach a drain contact coupled to the drain structure of transistor 108 (see Fig. 6) but silent exclusively about coupling the drain contact to and below the drain structure. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Yang et al. where bitline-BL which is coupled to drain of transistor and select line-SL which is coupled to source of the transistor are in a opposite direction (see Fig. 1-3) i.e. if source contact is considered top, then drain contact would be bottom of the transistor structure in order to consume small cell area with low switching voltage and fast switching times (see paragraph 0001).


Claims 2, 4, 11-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Pub # 2017/0236581) in view of Majhi et al. (WIPO publications- WO 2018/063207).

Regarding claim 2, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. are silent about wherein the transistor comprises of a Thin Film Transistor ('TFT).
Majhi et al. teach wherein the transistor comprises of a Thin Film Transistor ('TFT) (see paragraph 0022-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Majhi et al. to the teaching of Yang et al. where access transistor of Yang et al. would be replaced with TFT transistor of Majhi et al. in order to have reliable access operation (see Majhi et al., Paragraph 0002).
Further reason to combine the teachings of Majhi et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards resistive memory.

Regarding claim 4, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teach wherein the source structure and the drain structure are doped with dopants. and wherein the dopants include one or more of: boron, arsenic, or phosphorous (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0047).  

Regarding independent claim 11, Yang et al. teach a system on chip (SOC) comprising: a processor; a memory coupled to the processor, the memory comprising: a transistor positioned in a backend of a die, the transistor comprising: a source structure and a drain structure (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0043); a gate structure between the source structure and the drain structure; a source contact coupled to and above the source structure and a Resistive Random Access Memory (RRAM) device coupled to the drain contact (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0059); 
Even though Yang et al. teach a drain contact coupled to the drain structure of transistor 108 (see Fig. 6) but silent exclusively about a drain contact coupled to and below the drain structure. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Yang et al. are silent about a wireless interface to allow the processor to communicate with another device.  
Majhi et al. teach a wireless interface to allow the processor to communicate with another device (see paragraph 0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Majhi et al. to the teaching of Yang et al. regarding processor with wireless communication in order to have easy and reliable access operation (see Majhi et al., Paragraph 0002).
Further reason to combine the teachings of Majhi et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards resistive memory.


Regarding claim 12, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Yang et al. are silent about wherein the transistor comprises of a Thin Film Transistor ('TFT).
Majhi et al. teach wherein the transistor comprises of a Thin Film Transistor ('TFT) (see paragraph 0022-0025).

Yang et al. are silent about wherein the transistor comprises of a Thin Film Transistor ('TFT).
Majhi et al. teach wherein the transistor comprises of a Thin Film Transistor ('TFT) (see paragraph 0022-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Majhi et al. to the teaching of Yang et al. where 
Further reason to combine the teachings of Majhi et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards resistive memory.

Regarding claim 13, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Yang et al. further teach wherein the source structure and the drain structure include one or more of: silicon, germanium, or carbon (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0049).  

Regarding claim 14, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Yang et al. further teach wherein the source structure and the drain structure are doped with dopants, and wherein the dopants include one or more of: boron, arsenic, or phosphorous (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0051).  

Regarding claim 15, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Yang et al. further teach wherein the gate structure comprises a gate dielectric layer and a gate electrode layer (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0053).  

Regarding claim 16, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teach wherein the gate dielectric layer includes high-k dielectric material, and wherein the high-k dielectric material includes one or more of: hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium, strontium, yttrium, lead, scandium, niobium, or zinc (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0051).  

Regarding claim 17, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teach wherein the gate electrode layer comprises an N-type work- function metal (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0048).  

Regarding claim 18, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Yang et al. further teach wherein the N-type work-function metal includes one or more of: hafnium, zirconium, titanium, tantalum, aluminum, or carbon (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0049).  

Regarding claim 19, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Yang et al. further teach wherein the source contact and the drain contact include one or more of: Ti, N, Ta, W, C, Pt, Cr, I-If, Ir, Ru, Mo, In, O, Al, Zn. Cu. or Au (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0055).  

Regarding claim 20, Yang et al. and Majhi et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teach wherein the source contact is coupled to a source line. wherein the RRAM is coupled to a bit-line, and wherein the gate electrode is coupled to a word- line (see Fig. 1-4, 5-6 and paragraph 0003-0015, 0043-0050).  

Regarding claim 22, Yang et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Yang et al. are silent about wherein the transistor comprises of a Thin Film Transistor ('TFT).
Majhi et al. teach wherein the transistor comprises of a Thin Film Transistor ('TFT) (see paragraph 0022-0025).

Further reason to combine the teachings of Majhi et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards resistive memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824